Case’2:13-cr-20402-RHC-LJM ECF No. 44, PagelD.165. Filed 03/16/20 Page 1 of 8

al jt ne

 

 

 

 

 

 

 

 

 

 

—_ - _ ae 1 ay D IED
To The Nd So HonocPibie;s ae
HO

a Dyer
ge NA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

he

ASN i we a CHICO g

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. :
SOON

alaadoe ia ch UR i tay
r li: 4 ‘ . ri a” + i ¥y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

te “Tas an ne C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: Cant iy? a OG
BAAN 7 aS x vo Fined

 
Case 2:13-cr-20402-RHC-LIM ECF No. 44, PagelD.166 Filed 03/16/20 Page-2 of 8 -

 

 

 

—— =
REE ENE TOTES em SO
a [ | oe, .

 

i

 

ea ITT WL
— SINCE} x OL we eT

 

4. | =
— — : ; | . . NIT ve =a
. ROG Ai TEAy or OE POU) re KG = RIE 7 JIOQRE oA
Fannin “Ee ose iny watt
. =e (5° ST VEU MO) (hig JMG AU OU NG WAY VAT ad

=

a
4~

ot
eh

 

 

= SYN TS ee VAT aE TEM JOR 3 Er x
“PURSES SU PINOT AUT | WES)

oO 4

ee Ue. SEC ROD eo a TOOT aN 11 or AMO XE

= 1% x TM oe ¥ " ~) Ke 4 , vy y
a IK D-EN CAE] WHT ONS PITTI 7
“pA POO re WE Ya XC me FOV ANE At SN be oF “Y Ay |

 

 

_ — ar AS “Sy ra ~. TG nt
- sce rH OEIe Op wae mie KART aT

~ CTE OU) © Wy ASE STANTON SDAIN)
yo TR OL QOS Puy mY Tee pVIG. FOTN AY ae
AID DP DURST COV WS VOID)
> JOUTINY) VIO VEINS, PE Rd BOQ ie sit Dene
WO CRT COINS WY STG aN JO POSS. YS 25h

por

 

 

 

Sa =

TSIM vir KN MORE ie IE eS TTIW VO JM
Case 2:18-cr-20402-RHC-LIM - ECF No. 44, PagelD.167 Filed 0 03/16/20 70 Pees 3 of 8

28, By dus cial acl ene

Cougs neva 06 Ow ecto a AE ne Capek ly and
‘Wsou Gt acs OF Co ONaess: [sien Wiiicaw ot Calicy |
Anda oC Ader yack pOC2 Oe yciticabiléy of lap Anacted

me

INS tact
~ fu Mt A iy Lc ake Ei eYSi L Aes ageent and

 

 

> -
aL! ize CA ty Ded.

 

 

 

 

 

 

 

 

 

 

 

 

 

  
  

 

 

Ae » Behar Ga
ba. Oe Nelawiant

   
 
 
  

a “ds Seas arr: beh Oe

 

 

  
 

   

 

 

 

 

  

 

 

AA
8 Vor a AY ot oy 2 7 chig Ai CK
| 5 (ocQerw ite ea! BOL o : ce 5 Say Sia
“te Nara oats as Wee
EET,
* ym
Cre Le

 

 

 

 
2:13-cr-20402-RHC-LJM ECF No. 44, PagelD.168 Filed 03/16/20 Page 4 of 8

ay

amy

os
. / . +. , ‘ :

 

oe

ap

 
abe 2:13-cr-20402-RHC-LJM ECF No. 44, PagelD.169 Filed 03/16/20 Page 5of8

 

a _ ope
JOY Ral Dou Mage a Cadi

 

 

 

 

OW Dad Wyiat, use, raopec, and 46

 

 

 

((Merotat Cealshe land

 

 

 

me Oi Shi Caity Bad Behar an fath

 

(Wot. d attitaus: On rey Oat iw Couewadr

 

Ot ( COUGIES Legis ature)

 

 

 

A Yau Wut “hee an tacks OF

 

 

 

a { OY
; & A$ Ad

 

 

 

 

 

 

An Lown tf Did ior Na Ag y Gt the Alpaue

 

 

 

 

 

 

  

Aes My fH 9 On Oia Le J

 

 

 

 

 

 

YOu dul imaue: a Ouspacna_ta ( \ONT Mar bax

 

{604 A UStoralil Coau chon Awd Ufolatien

 

ACES Mee SOMTAT And Tegatk.

 

 

Wool \eatly,, Yiaily iy EUS Ih Gaui

 

 

TC a surotacket

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

se 13. -CIr- ee RHC- ae ECF bye Page Cy Filed osiesi20 e6 of 8 —
(  Wlaiious Accotk
Q “Caton
3 Malecinu li Covent
CG |\nal COuS atest
5 Mal tous | LIQ TSONEL ae
6 lbta na ble Cae NG
7 Hatsattue Bil Wo
8 Tea, Wun faakan :
7 (Base O8ene Wo EVidene J Disttiachion
IG. Pa vacktoe bu Wakea' Ullecual Ba Nor
AN LW Suca E falls Gaye
Muse norbey wce AW hygets (no Double. va: ety Clauss)
CAQ Ca! Qiu Wjpwe 7
(uel Synch atu i QUWAAyewitr (1S ;
Ril ak atta £ dcieced Wy (quSktichon
(
Ai ND AG “DBDu. Chon a ECG |
5 WAG Val uiracy Se@tutude
Wc PS CY RG {Abie ant Ack On BAS
RACE On Clay, Ce ic ads: ji i Ae S ht.
cS CUS OSES Fo LOW An Ua Cla ledtine 5)
Thankuar- Ber (aur twe dna Gavidecaten, 5A

 

 
Case 2:13-cr-20402-RHC-LJM ECF No. 44, PagelD.171 Filed 03/16/20 Page 7 of 8

 

ie

Pepper ferterege mated

a)

atfee esey ere oa
se Dead

By
£

ais

afd yyy Eagle tly legg lle

Po

x

 

7

 

‘J 2 e. a
GAR 309 coh eo
wer nen wer

eur © “hs
pF 0 RR

ase

oe

é
/

 
Case 2:13-cr-20402-RHC-LJM ECF No. 44, PagelD.172 Filed 03/16/20 Page 8 of 8

 
 

ee
. ate . . wet esate poner an eee ae me nan oa a re
x . a . : aeeiiensAameangal”
-. ae oe een PATI nest vemee n
wee we at et eet REE es ag Ee ¥
ae A eet ene Oe tere
4 ” ‘
» ri
&
* .
a : aw
. 5 -
. vf 4 j —_ wee ee -
i ~ cane ek wie at -
f rete .
hs

‘3
Fsc . :
MIX @USPS 2016

pone eiariat JTHIS ENVELOPES RECYCLABLE AND MADE WITH 20% POST CONSUMER CONTENT

ee eee en eters

 

. eet ete oe
